UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 3/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (45.7%) (a) Principal amount Value Agency collateralized mortgage obligations (21.9%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.98s, 2032 $46,093 $68,799 IFB Ser. 3408, Class EK, 25.169s, 2037 496,396 716,858 IFB Ser. 2976, Class LC, 23.852s, 2035 68,392 99,460 IFB Ser. 2979, Class AS, 23.705s, 2034 41,081 52,583 IFB Ser. 3072, Class SM, 23.228s, 2035 313,811 445,870 IFB Ser. 3065, Class DC, 19.395s, 2035 475,726 672,472 IFB Ser. 2990, Class LB, 16.55s, 2034 425,084 554,505 IFB Ser. 4105, Class HS, IO, 6.445s, 2042 1,233,090 308,420 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 1,327,956 256,030 IFB Ser. 4245, Class AS, IO, 5.845s, 2043 3,322,170 743,326 IFB Ser. 271, Class S5, IO, 5.845s, 2042 2,253,854 491,678 IFB Ser. 3852, Class NT, 5.845s, 2041 922,602 909,446 IFB Ser. 310, Class S4, IO, 5.795s, 2043 909,708 227,773 IFB Ser. 311, Class S1, IO, 5.795s, 2043 6,004,863 1,321,094 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 3,943,000 919,143 IFB Ser. 14-327, Class S8, IO, 5.76s, 2044 1,295,000 282,828 IFB Ser. 314, Class AS, IO, 5.735s, 2043 2,397,889 521,419 Ser. 3632, Class CI, IO, 5s, 2038 87,969 8,276 Ser. 3626, Class DI, IO, 5s, 2037 21,826 353 Ser. 4132, Class IP, IO, 4 1/2s, 2042 3,637,568 672,979 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,400,897 318,844 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,612,189 302,108 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,265,493 119,905 Ser. 4116, Class MI, IO, 4s, 2042 3,053,168 626,893 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 1,550,003 362,577 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,602,716 842,135 Ser. 4122, Class AI, IO, 3 1/2s, 2042 3,058,117 489,308 Ser. 4141, Class PI, IO, 3s, 2042 2,571,738 354,437 Ser. 4158, Class TI, IO, 3s, 2042 6,440,737 891,398 Ser. 4165, Class TI, IO, 3s, 2042 7,641,062 1,062,108 Ser. 4176, Class DI, IO, 3s, 2042 5,731,469 779,594 Ser. 4183, Class MI, IO, 3s, 2042 2,441,689 335,976 Ser. 13-4206, Class IP, IO, 3s, 2041 2,390,104 335,642 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 3,535,933 406,562 Ser. T-56, Class A, IO, 0.524s, 2043 4,650,237 79,381 Ser. T-56, Class 1, IO, zero %, 2043 5,635,157 440 Ser. T-56, Class 2, IO, zero %, 2043 13,313,609 41,605 Ser. T-56, Class 3, IO, zero %, 2043 2,364,938 185 Ser. 3835, Class FO, PO, zero %, 2041 3,193,941 2,645,701 Ser. 3369, Class BO, PO, zero %, 2037 14,488 12,830 Ser. 3391, PO, zero %, 2037 90,908 75,822 Ser. 3300, PO, zero %, 2037 145,738 129,365 Ser. 3175, Class MO, PO, zero %, 2036 27,118 23,461 Ser. 3210, PO, zero %, 2036 62,520 56,407 FRB Ser. 3117, Class AF, zero %, 2036 9,158 8,016 FRB Ser. 3326, Class WF, zero %, 2035 10,441 8,979 FRB Ser. 3036, Class AS, zero %, 2035 3,184 3,123 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 349,905 659,387 IFB Ser. 06-8, Class HP, 24.001s, 2036 400,732 612,791 IFB Ser. 05-45, Class DA, 23.854s, 2035 754,075 1,122,474 IFB Ser. 07-53, Class SP, 23.634s, 2037 269,860 396,587 IFB Ser. 05-122, Class SE, 22.56s, 2035 655,743 941,251 IFB Ser. 05-75, Class GS, 19.787s, 2035 336,818 448,431 IFB Ser. 05-106, Class JC, 19.646s, 2035 302,861 439,744 IFB Ser. 05-83, Class QP, 16.993s, 2034 91,315 117,679 IFB Ser. 11-4, Class CS, 12.592s, 2040 514,207 604,782 IFB Ser. 13-19, Class DS, IO, 6.046s, 2041 2,315,282 423,172 Ser. 06-10, Class GC, 6s, 2034 1,223,023 1,259,714 IFB Ser. 13-59, Class SC, IO, 5.996s, 2043 3,185,085 706,193 IFB Ser. 13-13, Class SA, IO, 5.996s, 2043 3,201,311 800,872 IFB Ser. 12-128, Class ST, IO, 5.996s, 2042 1,337,936 301,731 IFB Ser. 13-101, Class AS, IO, 5.796s, 2043 5,474,540 1,232,757 IFB Ser. 13-103, Class SK, IO, 5.766s, 2043 1,012,637 230,473 Ser. 13-101, Class SE, IO, 5.746s, 2043 2,935,919 728,255 IFB Ser. 13-136, Class SB, IO, 5.746s, 2044 7,832,603 1,584,771 IFB Ser. 13-102, Class SH, IO, 5.746s, 2043 2,991,296 648,513 Ser. 418, Class C24, IO, 4s, 2043 2,195,981 522,403 Ser. 12-124, Class UI, IO, 4s, 2042 6,613,348 1,292,248 Ser. 12-40, Class MI, IO, 4s, 2041 3,239,523 570,035 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,540,180 1,050,271 Ser. 13-55, Class IK, IO, 3s, 2043 2,050,890 292,313 Ser. 12-144, Class KI, IO, 3s, 2042 7,632,342 1,088,067 Ser. 13-55, Class PI, IO, 3s, 2042 3,659,051 462,248 Ser. 13-67, Class IP, IO, 3s, 2042 3,953,384 493,224 Ser. 13-30, Class IP, IO, 3s, 2041 2,426,689 253,613 Ser. 13-23, Class LI, IO, 3s, 2041 2,572,175 274,605 Ser. 03-W10, Class 1, IO, 1.102s, 2043 2,902,965 85,955 Ser. 07-64, Class LO, PO, zero %, 2037 61,485 53,780 Ser. 372, Class 1, PO, zero %, 2036 80,074 75,056 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.493s, 2042 2,978,421 700,167 IFB Ser. 11-56, Class SI, IO, 6.493s, 2041 10,346,978 1,857,606 IFB Ser. 10-163, Class SI, IO, 6.474s, 2037 1,268,841 198,258 IFB Ser. 10-109, Class SB, 6.443s, 2040 2,367,246 505,096 IFB Ser. 10-56, Class SC, IO, 6.343s, 2040 1,588,538 300,186 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 154,806 35,313 IFB Ser. 13-113, Class SL, IO, 6.073s, 2042 1,608,933 281,061 IFB Ser. 13-87, Class AS, IO, 6.043s, 2043 2,102,186 367,885 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 2,198,349 358,261 IFB Ser. 13-124, Class SC, IO, 6.043s, 2041 1,955,160 320,154 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 1,604,927 271,730 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 1,935,363 323,669 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 1,481,314 268,636 IFB Ser. 11-146, Class AS, IO, 5.945s, 2041 1,759,464 354,092 Ser. 13-149, Class MS, IO, 5.943s, 2039 2,812,193 448,179 IFB Ser. 14-32, Class CS, IO, 5.943s, 2044 2,138,630 449,112 IFB Ser. 14-4, Class SG, IO, 5.943s, 2044 6,613,342 1,213,681 IFB Ser. 13-129, Class SA, IO, 5.943s, 2043 1,097,627 186,333 IFB Ser. 11-94, Class SA, IO, 5.943s, 2041 3,089,220 554,515 IFB Ser. 11-128, Class TS, IO, 5.895s, 2041 5,882,396 1,185,891 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 892,589 161,068 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 886,039 160,001 IFB Ser. 10-120, Class SA, IO, 5.893s, 2040 2,107,730 375,387 IFB Ser. 11-13, Class SB, IO, 5.793s, 2041 1,394,645 249,200 IFB Ser. 11-70, Class SM, IO, 5.735s, 2041 1,760,000 427,099 Ser. 14-25, Class QI, IO, 5s, 2044 4,603,884 1,074,178 Ser. 13-3, Class IT, IO, 5s, 2043 2,017,501 440,455 Ser. 11-116, Class IB, IO, 5s, 2040 2,619,274 247,156 Ser. 13-16, Class IB, IO, 5s, 2040 3,945,986 428,090 Ser. 10-35, Class UI, IO, 5s, 2040 2,266,275 524,076 Ser. 10-9, Class UI, IO, 5s, 2040 15,853,930 3,414,451 Ser. 09-121, Class UI, IO, 5s, 2039 4,786,768 1,123,407 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,916,137 451,135 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,121,860 437,782 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 7,231,631 1,527,425 Ser. 09-121, Class QI, IO, 4 1/2s, 2039 2,992,435 662,136 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 2,546,022 388,472 Ser. 14-2, Class IL, IO, 4s, 2044 5,400,317 1,242,917 Ser. 12-56, Class IB, IO, 4s, 2042 3,931,441 920,598 Ser. 12-41, Class IP, IO, 4s, 2041 4,786,607 909,475 Ser. 14-4, Class IK, IO, 4s, 2039 3,679,109 630,820 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,272,163 366,636 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,841,565 494,915 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 5,218,170 678,049 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 2,022,000 316,969 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 2,128,574 331,419 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 2,060,953 368,230 Ser. 13-53, Class PI, IO, 3s, 2041 3,465,427 478,922 Ser. 13-23, Class IK, IO, 3s, 2037 1,692,759 300,041 Ser. 14-46, Class KI, IO, 3s, 2036 1,819,000 281,308 Ser. 10-151, Class KO, PO, zero %, 2037 356,274 305,053 Ser. 06-36, Class OD, PO, zero %, 2036 8,313 7,248 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 13,679,637 2,393,937 Commercial mortgage-backed securities (17.6%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.611s, 2049 74,235 74,421 Ser. 06-6, Class AJ, 5.421s, 2045 432,000 432,423 Ser. 06-6, Class A2, 5.309s, 2045 55,303 55,433 FRB Ser. 05-1, Class B, 5.29s, 2042 319,000 327,773 FRB Ser. 05-5, Class B, 5.223s, 2045 1,500,000 1,567,500 Ser. 07-1, Class XW, IO, 0.316s, 2049 3,929,339 30,221 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.42s, 2051 9,590,152 98,011 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.848s, 2042 4,589,731 10,061 FRB Ser. 04-5, Class F, 5.481s, 2041 (F) 410,000 416,684 Ser. 04-5, Class XC, IO, 0.71s, 2041 14,990,529 43,727 Ser. 02-PB2, Class XC, IO, 0.205s, 2035 947,646 478 Ser. 05-1, Class XW, IO, 0.037s, 2042 81,903,383 7,863 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 354,367 Ser. 04-PR3I, Class X1, IO, 0.701s, 2041 369,791 1,087 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.44s, 2039 777,000 779,797 Ser. 06-PW14, Class X1, IO, 0.637s, 2038 7,943,090 125,977 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.56s, 2047 241,000 251,556 FRB Ser. 11-C2, Class E, 5.56s, 2047 391,000 395,227 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,725,000 1,665,143 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.15s, 2049 53,311,929 437,158 Ser. 07-CD4, Class XW, IO, zero %, 2049 18,383,270 169,126 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 810,000 843,291 Ser. 12-CR1, Class XA, IO, 2.224s, 2045 4,956,601 577,841 Ser. 12-CR3, Class XA, IO, 2.193s, 2045 3,253,157 393,791 COMM Mortgage Trust 144A FRB Ser. 12-CR3, Class E, 4.769s, 2045 745,000 710,819 FRB Ser. 13-CR8, Class AM, 3.833s, 2046 611,000 610,206 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 285,000 254,220 Ser. 06-C8, Class XS, IO, 0.509s, 2046 24,225,779 307,599 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 349,000 357,134 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 459,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 521,819 574,001 Ser. 02-CP3, Class AX, IO, 0.77s, 2035 627,998 7,432 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.022s, 2049 42,747,384 226,561 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,712,515 1,717,867 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.176s, 2031 21,239 21,219 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 248,034 248,034 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.164s, 2033 301,850 2,682 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.905s, 2032 97,821 68,474 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.158s, 2045 95,866,485 224,575 Ser. 07-C1, Class XC, IO, 0.071s, 2049 56,775,509 375,797 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.082s, 2029 1,230,175 29,457 Ser. 05-C1, Class X1, IO, 0.575s, 2043 18,759,267 93,459 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 444,000 455,100 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.889s, 2038 386,000 390,343 Ser. 06-GG8, Class AJ, 5.622s, 2039 206,000 203,966 Ser. 06-GG6, Class A2, 5.506s, 2038 (F) 30,273 30,387 Ser. 05-GG4, Class B, 4.841s, 2039 677,000 681,807 Ser. 13-GC10, Class XA, IO, 1.758s, 2046 3,896,763 410,290 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 43,169 43,385 Ser. 13-GC14, Class AS, 4.507s, 2046 458,000 481,884 FRB Ser. GC10, Class D, 4.415s, 2046 820,000 730,538 Ser. 06-GG6, Class XC, IO, 0.037s, 2038 38,152,491 29,759 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s, 2051 466,298 498,016 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 (F) 434,000 441,566 FRB Ser. 07-LD12, Class A3, 5.96s, 2051 558,494 561,149 FRB Ser. 07-LD11, Class A2, 5.8s, 2049 1,433,760 1,439,581 FRB Ser. 04-CB9, Class B, 5.71s, 2041 593,000 601,776 Ser. 06-LDP8, Class B, 5.52s, 2045 348,000 347,548 FRB Ser. 06-LDP6, Class B, 5.503s, 2043 753,000 745,470 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 283,065 FRB Ser. 13-C10, Class D, 4.16s, 2047 536,000 472,359 Ser. 13-LC11, Class AS, 3.216s, 2046 353,000 336,426 Ser. 06-LDP8, Class X, IO, 0.543s, 2045 23,365,414 272,955 Ser. 07-LDPX, Class X, IO, 0.305s, 2049 21,908,802 200,290 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.328s, 2043 731,000 819,226 FRB Ser. 07-CB20, Class C, 6.201s, 2051 369,000 345,048 FRB Ser. 01-C1, Class H, 5.626s, 2035 396,427 400,629 FRB Ser. 11-C3, Class E, 5.544s, 2046 978,000 1,019,665 FRB Ser. 11-C3, Class F, 5.544s, 2046 387,000 384,617 FRB Ser. 12-C6, Class E, 5.202s, 2045 305,000 301,497 FRB Ser. 12-C8, Class D, 4.668s, 2045 1,190,000 1,174,587 FRB Ser. 12-C8, Class E, 4.668s, 2045 389,000 367,147 FRB Ser. 12_LC9, Class D, 4.427s, 2047 706,000 681,214 Ser. 05-CB12, Class X1, IO, 0.34s, 2037 13,530,499 50,306 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 36,720,529 92,058 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 48,009 48,249 Ser. 99-C1, Class G, 6.41s, 2031 554,198 573,855 Ser. 98-C4, Class G, 5.6s, 2035 37,593 38,145 Ser. 98-C4, Class H, 5.6s, 2035 441,000 463,430 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 287,000 308,040 Ser. 06-C7, Class A2, 5.3s, 2038 672,496 695,462 FRB Ser. 05-C2, Class C, 5.164s, 2040 725,000 730,003 Ser. 07-C2, Class XW, IO, 0.54s, 2040 2,731,912 42,560 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,534,757 Ser. 06-C7, Class XCL, IO, 0.635s, 2038 33,037,192 501,538 Ser. 06-C7, Class XW, IO, 0.635s, 2038 17,642,758 271,046 Ser. 05-C2, Class XCL, IO, 0.315s, 2040 68,369,159 157,864 Ser. 05-C7, Class XCL, IO, 0.206s, 2040 45,852,544 139,208 Ser. 07-C2, Class XCL, IO, 0.142s, 2040 59,190,839 915,860 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.326s, 2051 443,000 480,345 FRB Ser. 07-C1, Class A3, 5.841s, 2050 194,509 199,523 FRB Ser. 05-LC1, Class D, 5.422s, 2044 600,000 617,250 FRB Ser. 05-CKI1, Class B, 5.283s, 2037 1,242,000 1,288,575 FRB Ser. 05-CKI1, Class C, 5.283s, 2037 864,000 868,406 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.942s, 2039 5,240,316 11,193 Ser. 05-MCP1, Class XC, IO, 0.606s, 2043 18,284,956 96,855 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.628s, 2037 86,990 3,262 Ser. 06-C4, Class X, IO, 5.311s, 2045 2,224,388 193,967 Ser. 05-C3, Class X, IO, 5.226s, 2044 821,617 56,692 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 229,000 226,138 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 307,612 Ser. 06-4, Class XC, IO, 0.204s, 2049 64,034,599 768,415 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 247,000 213,233 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 337,890 341,470 FRB Ser. 07-HQ12, Class A2, 5.577s, 2049 243,599 243,842 FRB Ser. 07-HQ12, Class A2FX, 5.577s, 2049 164,457 167,730 Ser. 12-C4, Class AS, 3.773s, 2045 3,200,000 3,259,456 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 356,000 358,631 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 624,734 624,765 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 824,153 206,038 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 776,000 701,783 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,486,540 Ser. 06-C29, IO, 0.376s, 2048 28,061,686 275,285 Ser. 07-C34, IO, 0.307s, 2046 8,141,094 98,507 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.417s, 2042 364,000 371,644 Ser. 06-C26, Class XC, IO, 0.047s, 2045 11,984,315 20,014 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.127s, 2046 600,000 626,970 Ser. 13-C17, Class XA, IO, 1.616s, 2046 6,537,700 596,565 Ser. 13-C14, Class XA, IO, 0.931s, 2046 9,634,796 559,878 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.466s, 2044 955,000 975,915 FRB Ser. 11-C4, Class E, 5.248s, 2044 766,000 768,296 FRB Ser. 13-C17, Class D, 5.127s, 2046 (F) 409,000 383,013 FRB Ser. 12-C7, Class D, 4.848s, 2045 971,000 973,117 FRB Ser. 12-C10, Class D, 4.46s, 2045 396,000 359,845 Ser. 14-C19, Class D, 4.306s, 2047 455,000 386,735 Ser. 13-C12, Class XA, IO, 1.515s, 2048 6,765,689 593,168 Ser. 13-C11, Class XA, IO, 1.51s, 2045 7,600,374 608,053 Residential mortgage-backed securities (non-agency) (6.2%) BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.257s, 2035 450,000 446,344 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M1, 0.979s, 2034 1,408,518 1,200,339 Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 324,188 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.754s, 2035 890,102 853,163 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 655,000 632,075 MortgageIT Trust FRB Ser. 05-1, Class 1M2, 0.744s, 2035 1,193,376 1,032,271 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 3,452,392 3,107,153 FRB Ser. 05-AR11, Class A1C3, 0.664s, 2045 853,221 738,036 FRB Ser. 05-AR19, Class A1C3, 0.654s, 2045 2,430,345 2,090,096 FRB Ser. 05-AR11, Class A1B2, 0.604s, 2045 648,970 567,849 FRB Ser. 05-AR13, Class A1C4, 0.584s, 2045 4,779,717 4,074,709 FRB Ser. 05-AR17, Class A1B2, 0.564s, 2045 2,344,259 2,062,948 FRB Ser. 05-AR11, Class A1B3, 0.554s, 2045 3,103,558 2,715,613 FRB Ser. 05-AR8, Class 2AC3, 0.544s, 2045 516,378 454,413 Total mortgage-backed securities (cost $134,331,227) CORPORATE BONDS AND NOTES (35.2%) (a) Principal amount Value Banking (5.8%) Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) $150,000 $149,280 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 649,564 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 210,000 209,222 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 325,000 435,607 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 305,000 303,475 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 455,000 524,983 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 715,000 851,132 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 106,750 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 202,000 207,303 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 207,894 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 120,000 152,890 Citigroup, Inc. sr. unsec. sub. FRN notes 0.505s, 2016 812,000 802,096 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 457,500 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 83,624 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 256,865 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 218,661 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 315,000 342,169 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 171,000 157,320 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 719,418 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 130,000 187,200 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 1,300,000 1,350,375 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 313,875 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,135,000 1,200,721 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 176,280 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 405,000 461,343 LBG Capital No. 1 PLC 144A bank guaranty unsec. sub. bonds 7 7/8s, 2020 (United Kingdom) 200,000 217,100 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 965,456 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 925,000 929,625 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.993s, 2026 100,000 86,262 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 335,513 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 232,313 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 432,000 449,054 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 98,000 100,347 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 192,451 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 849,667 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 51,051 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 260,000 271,830 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 600,000 642,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.233s, 2037 1,525,000 1,257,805 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 410,214 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,460,657 Basic materials (2.1%) Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 152,288 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 295,625 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 184,000 190,391 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 77,502 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 60,637 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 190,000 181,298 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 267,979 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 112,829 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 92,098 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 123,338 International Paper Co. sr. unsec. notes 9 3/8s, 2019 234,000 306,163 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 601,740 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 485,000 568,106 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 75,946 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 245,000 262,723 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 100,000 107,982 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 355,000 369,158 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 139,756 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 200,973 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 294,000 314,781 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,484 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 266,366 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 98,174 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,040,000 1,276,378 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 365,000 469,150 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 15,088 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 335,792 Capital goods (1.0%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 318,913 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 110,000 105,050 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 553,000 586,180 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 458,000 608,239 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 253,755 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 102,564 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 116,919 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 238,114 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 94,832 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 535,000 740,100 Communication services (3.5%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 505,000 586,613 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 100,000 97,277 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 450,000 432,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 254,221 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 688,524 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 319,688 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 402,089 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 78,764 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 706,810 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 350,745 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 88,929 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,019,227 SBA Tower Trust 144A notes 2.933s, 2017 175,000 178,673 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 248,219 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 735,150 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 49,000 49,490 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 665,095 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 90,556 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 291,894 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 676,000 844,560 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 46,886 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 50,000 63,251 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 148,153 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 40,000 55,123 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 135,000 176,513 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 515,000 609,275 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 53,400 1,334,614 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 256,469 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 49,457 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 510,131 Consumer cyclicals (2.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 518,702 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 284,437 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 230,000 318,906 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 242,025 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 520,000 681,550 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 409,063 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 126,900 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 135,000 127,441 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 298,817 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 56,246 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 474,000 608,199 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 628,754 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 370,931 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 175,000 176,531 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 250,000 253,275 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 75,000 76,969 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 206,181 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 172,000 192,888 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 100,000 115,924 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 443,350 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 78,000 88,127 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 37,000 40,259 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 175,000 166,262 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 309,375 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 132,188 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 178,000 216,041 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 125,476 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 71,983 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 108,277 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 160,000 163,055 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 89,332 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 170,000 167,989 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 54,509 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 276,000 276,978 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 616,882 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 275,000 276,375 Consumer finance (0.1%) International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 287,300 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 111,780 Consumer staples (2.2%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 242,000 242,627 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 32,000 42,004 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 127,000 167,582 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 601,038 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 500,348 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 345,000 445,930 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 74,063 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 729,838 899,065 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 134,414 137,405 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 102,000 105,712 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 155,000 194,938 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 360,000 382,607 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 387,000 360,564 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 411,000 514,100 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 550,000 575,934 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 229,572 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 277,774 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 345,000 433,048 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 169,979 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 209,418 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 573,126 Energy (2.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 209,805 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 719,392 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 275,000 325,268 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 671,191 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 201,247 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 124,500 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 329,040 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 126,398 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 267,404 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 256,847 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 192,386 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 388,361 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 208,353 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 834,340 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 259,945 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 526,000 581,230 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 25,000 27,813 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 183,039 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 510,000 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 56,970 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 398,566 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 241,000 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 474,102 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 110,432 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 130,126 Weatherford International, Ltd. of Bermuda company guaranty notes 6 1/2s, 2036 (Bermuda) 90,000 100,908 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 210,000 272,618 Williams Partners LP sr. unsec. notes 5.4s, 2044 233,000 238,019 Williams Partners LP sr. unsec. notes 4.3s, 2024 232,000 232,469 Financial (1.3%) Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 61,896 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 551,559 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 520,062 CIT Group, Inc. sr. unsec. notes 5s, 2023 100,000 102,250 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 765,000 841,500 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 350,000 450,006 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 5,000 4,893 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 465,000 484,453 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 493,874 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 515,000 603,590 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 218,000 233,533 Health care (0.8%) Actavis, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 175,000 166,207 Actavis, Inc. sr. unsec. unsub. notes 3 1/4s, 2022 140,000 134,707 Actavis, Inc. sr. unsec. unsub. notes 1 7/8s, 2017 15,000 14,963 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 970,109 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 479,324 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 96,975 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 294,659 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 100,000 101,026 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 103,952 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 165,993 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 188,120 Insurance (4.3%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 707,515 Aflac, Inc. sr. unsec. notes 6.45s, 2040 237,000 293,230 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 706,000 927,508 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,065,000 976,360 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 147,175 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 400,000 422,500 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 293,671 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 392,887 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 850,000 869,685 Genworth Holdings, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 290,000 357,248 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 400,000 469,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 406,009 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 229,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 540,000 584,753 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,148,196 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 1,500,000 1,770,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 89,675 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 268,954 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 266,613 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 525,687 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 42,000 44,126 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 840,000 924,000 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 153,284 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 224,588 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 341,315 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 313,624 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 340,558 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 453,822 Investment banking/Brokerage (0.9%) Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 48,368 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 230,000 262,934 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 516,836 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.236s, 2047 2,137,000 1,624,120 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 616,617 Real estate (2.0%) ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 305,000 304,878 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 965,000 1,037,429 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 455,000 468,195 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 525,000 652,056 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 120,000 140,000 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 211,464 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 (R) 190,000 190,387 EPR Properties unsec. notes 5 1/4s, 2023 (R) 300,000 303,838 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 235,000 230,363 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 456,007 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 170,000 170,733 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 355,000 381,625 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 125,689 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 185,000 200,637 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 279,790 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,111,331 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 265,000 264,894 Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 485,000 431,531 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 165,656 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 281,000 293,950 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 115,000 137,425 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 218,900 Transportation (0.4%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 118,900 128,561 Delta Air Lines, Inc. sr. notes Ser. 1A, 6.2s, 2018 88,852 99,847 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 41,000 38,525 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 74,000 66,621 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 239,515 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 263,125 302,594 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 295,000 300,236 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 200,746 220,319 Utilities and power (4.9%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 290,592 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 112,188 Beaver Valley Funding Corp. sr. bonds 9s, 2017 83,000 87,853 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 743,378 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 783,045 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 195,000 231,380 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 196,021 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 211,681 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 683,550 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 506,923 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 263,563 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 220,000 224,400 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 415,000 526,411 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 1,006,493 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 306,984 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 322,855 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 156,948 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 327,164 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 58,000 56,256 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 197,180 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 493,790 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 156,759 Kansas Gas and Electric Co. bonds 5.647s, 2021 148,052 158,701 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 240,000 240,000 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 423,999 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 586,140 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 228,789 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 217,841 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 161,000 200,092 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 165,000 172,872 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 190,526 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 265,000 305,368 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 258,972 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 488,385 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 9,674 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,035,082 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 625,250 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 121,577 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 534,061 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 947,940 West Penn Power Co. 144A sr. bonds 5.95s, 2017 395,000 449,170 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 839,450 Total corporate bonds and notes (cost $105,791,998) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (29.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.5%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, April 1, 2044 $3,000,000 $3,271,641 4 1/2s, TBA, April 1, 2044 4,000,000 4,313,750 4s, TBA, April 1, 2044 10,000,000 10,510,156 3 1/2s, TBA, April 1, 2044 3,000,000 3,061,641 U.S. Government Agency Mortgage Obligations (22.7%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, April 1, 2044 2,000,000 2,229,688 5 1/2s, TBA, April 1, 2044 2,000,000 2,207,500 5s, March 1, 2038 62,765 68,429 4 1/2s, TBA, May 1, 2044 10,000,000 10,634,766 4 1/2s, TBA, April 1, 2044 10,000,000 10,668,750 4s, with due dates from June 1, 2042 to November 1, 2042 12,391,186 12,789,527 4s, TBA, May 1, 2044 6,000,000 6,215,156 4s, TBA, April 1, 2044 8,000,000 8,315,625 3 1/2s, TBA, April 1, 2044 5,000,000 5,030,078 3s, with due dates from January 1, 2043 to April 1, 2043 2,878,641 2,756,186 3s, TBA, May 1, 2044 7,000,000 6,737,774 3s, TBA, April 1, 2044 7,000,000 6,757,734 Total U.S. government and agency mortgage obligations (cost $96,544,720) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $132,000 $130,438 Total U.S. treasury obligations (cost $131,923) MUNICIPAL BONDS AND NOTES (0.4%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $472,430 IL State G.O. Bonds, 4.421s, 1/1/15 165,000 169,557 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 376,052 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 275,879 Total municipal bonds and notes (cost $1,057,330) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$99.56 $8,000,000 $89,744 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/99.75 8,000,000 75,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 8,000,000 97,312 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 8,000,000 86,296 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.41 8,000,000 57,264 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.20 8,000,000 49,576 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 8,000,000 42,688 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/101.03 8,000,000 35,992 Total purchased options outstanding (cost $594,375) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $400,000 $426,234 Total foreign government and agency bonds and notes (cost $399,081) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 $49,860 $47,016 Total senior loans (cost $48,230) SHORT-TERM INVESTMENTS (14.5%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 $3,014,000 $3,013,983 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.11%, August 21, 2014 (SEG)(SEGCCS)(SEGSF) 5,100,000 5,098,842 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014( (SEGCCS) 510,000 509,915 Putnam Short Term Investment Fund 0.07% (AFF) 38,632,340 38,632,340 Total short-term investments (cost $47,254,304) TOTAL INVESTMENTS Total investments (cost $386,153,188) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 284 $70,371,650 Sep-15 $95,965 U.S. Treasury Bond 30 yr (Long) 12 1,598,625 Jun-14 22,477 U.S. Treasury Bond 30 yr (Short) 33 4,396,219 Jun-14 (25,406) U.S. Treasury Bond Ultra 30 yr (Long) 38 5,489,813 Jun-14 135,147 U.S. Treasury Note 2 yr (Long) 15 3,293,438 Jun-14 (4,388) U.S. Treasury Note 5 yr (Long) 28 3,330,688 Jun-14 (16,241) U.S. Treasury Note 5 yr (Short) 90 10,705,781 Jun-14 51,626 U.S. Treasury Note 10 yr (Long) 29 $3,581,500 Jun-14 (15,602) Total WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $528,750) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$100.16 $8,000,000 $58,104 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.34 8,000,000 50,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.75 8,000,000 31,288 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.94 8,000,000 25,856 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 8,000,000 55,136 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.34 8,000,000 48,992 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 8,000,000 28,232 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 8,000,000 23,808 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.41 8,000,000 24,304 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.20 8,000,000 21,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 8,000,000 17,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.41 8,000,000 8,448 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.20 8,000,000 6,680 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 8,000,000 5,208 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.03 8,000,000 4,096 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.03 8,000,000 88 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $1,290,018) (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $26,483,000 $157,575 JPMorgan Chase Bank N.A. (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 13,241,500 80,243 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 928,531 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $25,772,285) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $10,000,000 4/10/14 $10,668,750 Federal National Mortgage Association, 4s, April 1, 2044 8,000,000 4/10/14 8,315,625 Federal National Mortgage Association, 3s, April 1, 2044 7,000,000 4/10/14 6,757,734 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $37,094,600 (E) $14,353 6/18/16 3 month USD-LIBOR-BBA 0.75% $(35,650) 1,226,300 (E) 11,454 6/18/19 3 month USD-LIBOR-BBA 2.00% 8,825 8,928,900 (E) 92,474 6/18/24 3 month USD-LIBOR-BBA 3.00% 41,935 799,700 (E) (19,639) 6/18/44 3 month USD-LIBOR-BBA 3.75% 7,123 4,323,600 (E) (41) 5/23/19 3 month USD-LIBOR-BBA 1.875% 7,119 9,568,700 (126) 3/27/24 3 month USD-LIBOR-BBA 2.87% (20,779) 7,566,200 (E) (107) 5/23/24 3 month USD-LIBOR-BBA 2.845% (43,452) 3,804,700 (E) (36) 5/27/19 3 month USD-LIBOR-BBA 1.885% 5,987 5,836,800 (E) (82) 5/27/24 3 month USD-LIBOR-BBA 2.86% (28,210) Total $98,250 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $402,631 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(354) 675,085 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (310) Barclays Bank PLC 967,409 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,150 639,409 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (263) 2,258,665 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,822) 1,929,000 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 990 1,725,438 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 615 7,523,148 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (6,612) 5,902,302 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (17,828) 3,566,092 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,271 205,193 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (130) 470,275 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 168 2,046,217 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (939) 583,530 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (624) 5,053,471 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,264) 5,679,507 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,025 1,707,139 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (1,084) 96,718 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (395) 302,857 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 108 230,931 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (26) 3,291,922 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,174 2,132,942 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,443) 293,367 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 150 1,757,201 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,089 7,792,450 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,778 1,152,173 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 411 200,999 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 103 651,456 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 334 472,249 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 242 5,053,977 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,266) 1,861,244 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (5,424) 770,122 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,922) 385,010 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (961) 385,010 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (961) 570,699 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (262) 772,781 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,928) 2,006,960 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,008) 772,781 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,928) 665,909 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 237 1,604,785 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,847) 984,155 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,024) 1,542,903 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,850) 280,754 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 230 457,817 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,383) 1,279,361 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,864) Citibank, N.A. 1,812,438 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 646 3,172,473 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,131 1,702,258 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 781 1,663,327 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 763 Credit Suisse International 1,240,590 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,594 2,210,924 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,015 1,043,857 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 479 105,241 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 48 1,438,570 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,180 7,661,362 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 5,690 Goldman Sachs International 1,228,930 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,025) 948,075 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,876) 3,397,537 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (3,636) 1,190,830 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,869) 1,586,271 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (652) 1,586,271 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (652) 1,545,679 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (709) 1,759,109 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,313) 660,853 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,996) 32,417 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (28) 71,872 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (33) 643,163 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (565) 157,555 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (169) 1,432,233 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,533) 948,480 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,865) 2,409,856 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,278) 1,138,176 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,438) 89,340 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (270) 238,307 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (720) 634,375 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,594) 1,346,871 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,507) 1,330,157 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (547) 2,366,676 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,532) 1,940,396 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (797) 647,705 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (297) JPMorgan Chase Bank N.A. 1,200,436 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (551) Total — OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $3,281 $48,000 5/11/63 300 bp $2,642 CMBX NA BBB- Index BBB-/P 6,388 106,000 5/11/63 300 bp 4,976 CMBX NA BBB- Index BBB-/P 13,088 212,000 5/11/63 300 bp 10,265 CMBX NA BBB- Index BBB-/P 12,483 219,000 5/11/63 300 bp 9,567 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 21,618 195,000 5/11/63 300 bp 19,021 Credit Suisse International CMBX NA BBB- Index BBB-/P 1,956 16,000 5/11/63 300 bp 1,743 CMBX NA BBB- Index BBB-/P 10,475 108,000 5/11/63 300 bp 9,037 CMBX NA BBB- Index BBB-/P 13,770 173,000 5/11/63 300 bp 11,466 CMBX NA BBB- Index BBB-/P 13,884 174,000 5/11/63 300 bp 11,566 CMBX NA BBB- Index BBB-/P 11,512 175,000 5/11/63 300 bp 9,182 CMBX NA BBB- Index BBB-/P 13,627 176,000 5/11/63 300 bp 11,283 CMBX NA BBB- Index BBB-/P 5,416 178,000 5/11/63 300 bp 3,046 CMBX NA BBB- Index BBB-/P 3,136 178,000 5/11/63 300 bp 766 CMBX NA BBB- Index BBB-/P 2,888 188,000 5/11/63 300 bp 385 CMBX NA BBB- Index BBB-/P 2,403 207,000 5/11/63 300 bp (353) CMBX NA BBB- Index BBB-/P 15,589 214,000 5/11/63 300 bp 12,739 CMBX NA BBB- Index BBB-/P 24,294 215,000 5/11/63 300 bp 21,428 CMBX NA BBB- Index BBB-/P 23,758 310,000 5/11/63 300 bp 19,630 CMBX NA BBB- Index BBB-/P 14,240 347,000 5/11/63 300 bp 9,619 CMBX NA BB Index — (1,181) 226,000 5/11/63 (500 bp) 2,713 CMBX NA BB Index — (2,917) 167,000 5/11/63 (500 bp) (40) CMBX NA BB Index — (684) 75,000 5/11/63 (500 bp) 608 CMBX NA BB Index — (3,220) 166,000 5/11/63 (500 bp) (360) CMBX NA BBB- Index BBB-/P 6,748 141,000 5/11/63 300 bp 4,870 CMBX NA BBB- Index BBB-/P 7,647 177,000 5/11/63 300 bp 5,290 CMBX NA BBB- Index BBB-/P 4,569 192,000 5/11/63 300 bp 2,012 CMBX NA BBB- Index — (10,565) 187,000 1/17/47 (300 bp) (3,792) CMBX NA BBB- Index — (11,380) 187,000 1/17/47 (300 bp) (4,607) CMBX NA BBB- Index — (8,636) 184,000 1/17/47 (300 bp) (1,972) CMBX NA BBB- Index — (10,779) 184,000 1/17/47 (300 bp) (4,115) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from Jamuary 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $326,870,772. (b) The aggregate identified cost on a tax basis is $393,577,495, resulting in gross unrealized appreciation and depreciation of $19,304,123 and $3,357,089, respectively, or net unrealized appreciation of $15,947,034. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $40,174,152 $33,412,728 $34,954,540 $7,337 $38,632,340 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $80,185,504 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries ad to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $111,374 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,203,283 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,044,791. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes — 114,932,287 — Foreign government and agency bonds and notes 426,234 Mortgage-backed securities — 149,336,483 — Municipal bonds and notes — 1,293,918 — Purchased options outstanding — 534,672 — Senior loans — 47,016 — U.S. government and agency mortgage obligations — 95,568,401 — U.S. treasury obligations — 130,438 — Short-term investments 38,632,340 8,622,740 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $243,578 $— $— Written options outstanding — (410,120) — Written swap options outstanding — (1,166,349) — TBA sale commitments — (25,742,109) — Interest rate swap contracts — (155,352) — Total return swap contracts — (137,772) — Credit default contracts — (14,793) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $37,797 $52,590 Interest rate contracts 907,234 1,998,577 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) $48,000,000 Purchased swap option contracts (contract amount) $8,100,000 Written TBA commitment option contracts (contract amount) $96,000,000 Written swap option contracts (contract amount) 50,100,000 Futures contracts (number of contracts) 600 Centrally cleared interest rate swap contracts (notional) $125,800,000 OTC total return swap contracts (notional) $137,700,000 OTC credit default contracts (notional) $4,900,000 Centrally cleared credit default contracts (notional) $340,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
